777 N.W.2d 155 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Shaun David BARBARICH, Defendant-Appellee.
Docket No. 139060. COA No. 290772.
Supreme Court of Michigan.
January 29, 2010.

Order
On January 12, 2010, the Court heard oral argument on the application for leave to appeal the June 3, 2009 order of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.302(H)(1). In lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
We do not retain jurisdiction. Cavanagh, J., would deny leave to appeal.